DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/754,151 application filed May 14, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 34-53 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Pierre Nguyen on May 17, 2022.
The application has been amended as follows: 

Please amend claim 34 as follows:
34.  A micro-reactor for a reforming process comprising a cold side and a hot side opposite the cold side, the reactor configured such that the hot side is exposed to a heat source; inlets defined in the cold side, the inlets configured for receiving reagents; an outlet defined in the cold side, the outlet configured for exiting reforming products; at least one reforming chamber in the hot side, the at least one reforming chamber having a catalyst, the at least one reforming chamber configured for reforming the reagents into the reforming products; a reagent path from the inlets to the at least one reforming chamber; a reforming product path from the at least one reforming chamber to the outlet; and wherein a wall is shared by the reagent path and the reforming product path for heat exchange between the reagents and the reforming products.

Please amend claim 43 as follows:
43.  The micro-reactor according to claim 41, wherein the radiation plates have 

The following is an examiner’s statement of reasons for allowance: Bowe et al (US 7,300,635 B2) appears to be one of the nearest prior art references.  Bowe et al discloses “a catalytic reactor 10 consists of several nested concentric pressure tubes 12 of FeCr alloy steel, each of wall thickness 0.5 mm…The innermost tube 12 contains an electrical heating element 14. As shown in FIG. 2, the annular channels 15 between the tubes 12 locate foils 16 of corrugated FeCr alloy steel whose corrugations are typically 2.0 mm high (peak to peak) with a pitch of 2.0 mm…The reactor 10 is particularly suitable for performing steam/methane reforming, that is to say the reaction: H2O+CH4 → CO+3H2.  This reaction is endothermic, and is catalysed by the rhodium catalyst in the channels 15b. The heat required to cause this reaction may be provided by combustion of methane, that is to say: CH4+2O2 → CO2+2H2O which is an exothermic reaction, and is catalysed by the palladium catalyst in the channels 15a. The heat generated by this combustion reaction is conducted through the walls of the tubes 12 into the adjacent channels 15b. Thus in use the reactor 10 is initially heated using the electrical heating element 14. A mixture of methane and air is then supplied to all the channels 15a at approximately atmospheric pressure, where it undergoes catalytic combustion. A mixture of steam and methane is supplied to the alternate channels 15b, where the steam/methane reforming reaction occurs; the steam and methane mixture is preferably at an elevated pressure, as this raises the mass flow rate and so enables a larger quantity of methane gas to be treated. For example these channels 15b may be at a pressure of 1 MPa.  The gas mixture produced by the steam/methane reforming can then be used to perform a Fischer-Tropsch synthesis…” [column 3, lines 38-46; column 4, lines 37-62].  In other words, Bowe et al does not teach “a cold side and a hot side opposite the cold side;” instead, the steam/methane reforming section, which is the reaction that takes place in the hot side of the plates of the instant application, is co-axial with the methane combustion section.  Moreover, Bowe et al does not teach “wherein a wall is shared by the reagent path and the reforming product path for heat exchange between the reagents and the reforming products.”  In Bowe et al, the heat exchange is between combustion products and reforming reagents, not reforming products and reforming reagents (note the recitation in line 3 of claim 34: “inlets defined in the cold side, the inlets configured for receiving reagents”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
May 20, 2022